       Case 1:18-cv-11098-ER Document 45 Filed 08/07/19 Page 1 of 13



             IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF NEW YORK


SIGNIFY NORTH AMERICA CORPORATION
and
SIGNIFY HOLDING B.V.

                        Plaintiffs,          Civil Action No. 1:18-cv-11098-ER

                  vs.                       ORAL ARGUMENT REQUESTED

REGGIANI LIGHTING USA, INC.
and
REGGIANI S.P.A. ILLUMINAZIONE

                        Defendants.




         REPLY IN SUPPORT OF PLAINTIFFS’ MOTION TO DISMISS
        DEFENDANTS’ COUNTERCLAIMS AND STRIKE AFFIRMATIVE
        DEFENSES OF PATENT MISUSE AND INEQUITABLE CONDUCT



                                      BOND, SCHOENECK & KING, PLLC

                                      Jeremy P. Oczek (JO1975)
                                      Sharon M. Porcellio (SP1020)
                                      200 Delaware Avenue
                                      Buffalo, New York 14202
                                      Telephone: (716) 416-7000

                                      George R. McGuire (GM0272)
                                      Jonathan L. Gray (Admitted pro hac vice)
                                      One Lincoln Center
                                      Syracuse, New York 13202
                                      Telephone: (315) 218-8500

                                      COUNSEL FOR PLAINTIFFS
                                      Signify North America Corporation and
                                      Signify Holding B.V.
               Case 1:18-cv-11098-ER Document 45 Filed 08/07/19 Page 2 of 13



                                                   TABLE OF CONTENTS

INTRODUCTION ...........................................................................................................................1

ARGUMENT ...................................................................................................................................2

I.        Reggiani’s Inequitable Conduct Counterclaim and Defense Are Facially
          Insufficient and Should Therefore Be Dismissed and Stricken, Respectively ....................2

          A.         Reggiani’s “At Least One If Not All” Theory Does Not Satisfy Exergen ..............2

          B.         Reggiani’s Inequitable Conduct Allegations Misleadingly Imply that the
                     Referenced Publications Contain the Language from the Patent Claims. ...............5

II.       Reggiani’s Patent Misuse Counterclaim and Affirmative Defense Are Facially
          Insufficient and Should Therefore Be Dismissed and Stricken, Respectively ....................7

          A.         Reggiani’s Patent Misuse Allegations Fail for the Same Reasons the
                     Inequitable Conduct Allegations Fail ......................................................................7

          B.         Reggiani’s “Bad Faith” Enforcement Allegations Are Legally Deficient. ..............7




                                                                   -i-
              Case 1:18-cv-11098-ER Document 45 Filed 08/07/19 Page 3 of 13



                                                TABLE OF AUTHORITIES
                                                                                                                                 Page(s)
Cases

Affymetrix, Inc. v. PE Corp.,
       219 F. Supp. 2d 390 (S.D.N.Y. 2002)................................................................................. 8

Bayer CropScience AG v. Dow AgroSciences LLC,
       No. 10-1045 RMB/JS, 2011 U.S. Dist. LEXIS 149636 (D. Del. Dec. 30, 2011)............... 9

Burlington Industries, Inc. v. Dayco Corp.,
       849 F.2d 1418 (Fed. Cir. 1988)........................................................................................... 3

C.R. Bard, Inc. v. M3 Sys.,
       157 F.3d 1340 (Fed. Cir. 1998)........................................................................................... 7

ESCO Corp. v. Cashman Equip. Co.,
     158 F. Supp. 3d 1051 (D. Nev. 2016) ................................................................................. 8

Exergen Corp. v. Wal-Mart Stores, Inc.,
      575 F.3d 1312 (Fed. Cir. 2009)........................................................................................... 2

GEOMC Co. v. Calmare Therapeutics Inc.,
    918 F.3d 92 (2d Cir. 2019).................................................................................................. 9

Lexington Luminance LLC v. Osram Sylvania Inc.,
       972 F. Supp. 2d 88 (D. Mass. 2013) ................................................................................... 6

Marchon Eyewear, Inc. v. Tura LP,
      No. 98 CV 1932 (SJ), 2002 U.S. Dist. Lexis 19628 (E.D.N.Y. Sept. 30, 2002) ................ 8

Multiform Desiccants, Inc. v. Medzam Ltd.,
       133 F.3d 1473 (Fed. Cir. 1998)........................................................................................... 2

Optigen v. Animal Genetics, Inc.,
       No. 10-cv-940 (N.D.N.Y. May 23, 2011) ........................................................................... 8

Princo Corp. v. ITC,
       616 F.3d 1318 (Fed. Cir. 2010) (en banc) .......................................................................... 9

Vaughan Co. v. Glob. Bio-Fuels Tech., LLC,
      No. 1:12-CV-1292, 2013 U.S. Dist. LEXIS 152068 (N.D.N.Y. Oct. 23, 2013) ............. 7-8

Statutes

35 U.S.C. § 271(d)(3) ..................................................................................................................... 8



                                                                   - ii -
          Case 1:18-cv-11098-ER Document 45 Filed 08/07/19 Page 4 of 13



                                         INTRODUCTION

        Although Reggiani spills considerable ink in trying to save its deficient allegations of

inequitable conduct and patent misuse, its misguided arguments are of no avail. For purposes of

deciding Signify’s motion, the Court should focus on the following key dispositive issues:

        As to inequitable conduct, Reggiani’s “at least one if not all” theory, in which it

contends that “at least one if not all of [the named individuals] . . . were responsible for

inequitable conduct” demonstrates that Reggiani cannot point to any particular person having a

specific intent to deceive. Inequitable conduct is a fraud-based claim, and Reggiani was required

to plead with particularity the specific individual who both knew of the material information and

deliberately withheld or misrepresented it. Further, Reggiani’s inequitable conduct allegations

misleadingly imply that the allegedly withheld publications actually contain the language from

the cited claims of the ’138 Patent and ’559 Patents, when they do not. Given that Reggiani

now admits that the cited references do not contain the actual language of the claims, Reggiani’s

allegations fail to plead the required “but-for materiality.”

        As to patent misuse, Reggiani has not alleged any facts supporting a reasonable inference

that Signify either: (1) brought this suit in “bad faith,” i.e. that this suit is objectively baseless in

that no reasonable litigant could realistically expect success on the merits, or (2) impermissibly

broadened the scope of the Patents-in-Suit with anticompetitive effect. At bottom, Reggiani is

asserting that because it disputes validity and infringement, Signify’s infringement charges must

be brought in “bad faith.” That is not enough. Otherwise, patent misuse would be cognizable in

every patent infringement action, which the Federal Circuit has plainly held is not the case.

        Put simply, Reggiani’s allegations are deficient and appear designed to increase Signify’s

costs in prosecuting this action. Indeed, allowing Reggiani’s allegations of inequitable conduct




                                                  -1-
          Case 1:18-cv-11098-ER Document 45 Filed 08/07/19 Page 5 of 13



and patent misuse to proceed would needlessly expand discovery, “diverting the court from

genuine issues and simply spawning satellite litigation.” Multiform Desiccants, Inc. v. Medzam

Ltd., 133 F.3d 1473, 1482 (Fed. Cir. 1998). Reggiani’s suggestion that there is no prejudice to

keeping these allegations in the case is wrong. For example, Reggiani’s allegation of “bad faith”

enforcement would likely involve privileged and/or attorney work product files of Signify and its

patent counsel protected from discovery, so that Signify may defend against such baseless

allegations, when infringement and validity are the only substantive issues in the case.

       Reggiani’s counterclaims and affirmative defenses of inequitable conduct and patent

misuse should be dismissed and stricken, respectively, with prejudice.

                                          ARGUMENT

I.     Reggiani’s Inequitable Conduct Counterclaim and Defense Are Facially Insufficient
       and Should Therefore Be Dismissed and Stricken, Respectively.

       A.      Reggiani’s “At Least One If Not All” Theory Does Not Satisfy Exergen.

       In its Opposition, Reggiani argues:

       Read in full and in context, Reggiani’s counterclaim and affirmative defense
       assert that at least one if not all of [the named individuals] were responsible for
       inequitable conduct with regard to the ’138 patent, and at least one if not all of
       [the named individuals] were responsible for inequitable conduct with regard to
       the ’559 patent, and leaves open the possibility that others may have also been
       involved. See Second Amended Answer at ¶¶ 45 and 51. Reggiani has thus
       identified a specific group of actors, and asserts that all of them knew of the
       undisclosed reference and at least one of them, if not all, acted with specific
       intent to deceive. Opp. Br. at 8-9 (emphasis added).

       Reggiani’s “at least one if not all” theory does not pass muster under Exergen Corp. v.

Wal-Mart Stores, Inc., 575 F.3d 1312 (Fed. Cir. 2009). Indeed, Reggiani’s all-encompassing

identification of the entire universe of possible actors is precisely the type of overbroad

allegation that the Exergen court ruled insufficient as a matter of law. Reggiani does not cite to a

single case in support its “at least one if not all” theory, and its broadly-fashioned counterclaim



                                               -2-
           Case 1:18-cv-11098-ER Document 45 Filed 08/07/19 Page 6 of 13



advances false fraud charges against a number of individuals. To that end, Exergen noted that

“one of the purposes of Rule 9(b) is to protect those whose reputation would be harmed as a

result of being subject to fraud charges.” Id. at at 1329, n. 6 (internal citations, quotations

omitted).1 By way of analogy, a court would not allow allegations of criminal fraud to proceed

against multiple defendants based on an “at least one if not all” theory of criminal intent, absent

allegations of joint concert of action. This case is no different.

         From the face of Reggiani’s inequitable conduct counterclaim, it is impossible to identify

who in particular it is that Reggiani contends committed the alleged fraud. Although Reggiani’s

pleading names some individuals, the fact that Reggiani concedes that it cannot identify who in

particular allegedly acted with an intent to deceive is fatal to its allegations. Indeed, Reggiani’s

theory that “at least one if not all” of the individuals acted with an intent to deceive suggests that

Reggiani is unsure whether any one of the individuals (or which one) deliberately withheld

material information with the intent to deceive, or whether it was in fact some other unnamed

“person” and/or “counsel” involved in prosecution of either patent. These allegations also do not

allege that any one of those individuals both knew of the material information and deliberately

withheld or misrepresented it, nor do they plead any joint concert of action, and they are thus

insufficient to identify who allegedly committed the inequitable conduct.

         Moreover, the cases cited by Reggiani do not support its position. Reggiani cites to

piecemeal portions of cases, out of context, arguing that the allegations in each case failed the


1
          “Reputable lawyers seem to feel compelled to make the charge against other reputable lawyers on the
slenderest grounds, to represent their client’s interests adequately, perhaps. They get anywhere with the accusation
in but a small percentage of the cases, but such charges are not inconsequential on that account. They destroy the
respect for one another’s integrity, for being fellow members of an honorable profession, that used to make the bar a
valuable help to the courts in making a sound disposition of their cases, and to sustain the good name of the bar
itself. A patent litigant should be made to feel, therefore, that an unsupported charge of ‘inequitable conduct in the
Patent Office’ is a negative contribution to the rightful administration of justice. The charge was formerly known as
‘fraud on the Patent Office,’ a more pejorative term, but the change of name does not make the thing itself smell any
sweeter.” Burlington Industries, Inc. v. Dayco Corp., 849 F.2d 1418, 1422 (Fed. Cir. 1988).


                                                        -3-
          Case 1:18-cv-11098-ER Document 45 Filed 08/07/19 Page 7 of 13



Exergen test simply because “the use of the ‘and/or’ conjunction left the door open to the

possibility of only unnamed individuals being accused of the suspect behavior.” Opp. Br. at 8.

However, in contrast to Reggiani’s attempted distinction, courts will dismiss an inequitable

conduct claim where the claim is ambiguous as to who it is being asserted against.

       In fact, in Drew Tech. v Robert Bosch, L.L.C., No. 12-15622, 2014 U.S. Dist. LEXIS

18256, at *9 (E.D. Mich. Feb. 13, 2014), the court dismissed the allegations of inequitable

conduct against the named individuals and/or their representatives because the court could not

determine whether “any one of [the] individuals necessarily committed the particular act” or

acted in a “joint concert of action.” The court did not dismiss based on the sole reason that the

“and/or” conjunction left open the possibility that only unnamed individuals were accused of the

suspect behavior. See id. at *9. Rather, the court held that the claimant’s alternative pleading

style made it uncertain as to who actually committed the act, as is the case here. Id. at *9

(dismissing the inequitable conduct claim and explaining that “[t]he following factual scenarios

could all fit within the allegations: Drew committed the act, but Herron and their representatives

did not; Herron committed the act, but Drew and their representatives did not; neither Drew nor

Herron committed the act, but their representatives did; Drew and their representatives

committed the act, but Herron did not; Herron and their representatives committed the act, but

Drew did not; and Drew and Herron committed the act, but their representatives did not.”).

       Contrary to Reggiani's allegations, it has not identified any specific individual who both

knew material information and acted with a specific intent to deceive, as required. Instead,

Reggiani uses the “and/or” conjunction and its “at least one if not all” theory, attempting to lodge

its allegations on an entire group of individuals. These overly inclusive allegations are

insufficient under Rule 9(b) and should be dismissed on this basis alone.




                                               -4-
            Case 1:18-cv-11098-ER Document 45 Filed 08/07/19 Page 8 of 13



       B.       Reggiani’s Inequitable Conduct Allegations Misleadingly Imply that the
                Referenced Publications Contain the Language from the Patent Claims.

       Reggiani’s amended pleading (Dkt. 38) alleges that certain figures and pages contained in

the WO 99/31560 publication render anticipated or obvious Claim 1 of the ’138 Patent, and that

certain figures and pages contained in the US 2002/0176262 publication render anticipated or

obvious Claim 11 of the ‘559 Patent. (Dkt. 38 at 41-42 ¶ 47, 44 at ¶ 53.) However, these

allegations are deficient and misleading. In fact, in paragraphs 47 and 53 of its amended pleading

(Dkt. 38), Reggiani appears to quote language from the publications and then follows the quoted

language with citations to the WO 99/31560 publication (i.e. pages 30-34, Figures 6-14) and the

US 2002/0176262 publication (i.e. paragraphs [0016] – [0024], Figs. 2 and 3). Critically,

however, the quoted language is not from the WO 99/31560 or US 2002/0176262 publications,

but rather copied from the language from Claim 1 of the ’138 Patent and Claim 11 of the ’559

Patent. Indeed, the quoted language in Reggiani’s amended pleading is not set forth anywhere in

the cited pages or figures of either publication, nor does Reggiani attempt to explain how

anything in its citations correlates to the quoted claim language. See Exhibit A attached hereto.

       When Signify pointed out this misdirection, Reggiani tried to duck, arguing that “a

proper reading of Reggiani’s allegations makes it clear that Reggiani was not implying that the

references contained the actual language of the claims word for word, as Signify suggests.” Opp.

Br. at 11. If Reggiani was not implying that the references contained the actual language of the

claims, then why did Reggiani use the quoted language from the patent claims and then include

citations to the references right after the quoted language? See Exhibit A attached hereto. And

why didn’t Reggiani point to any text or figure from the cited material to show a correlation to

any element in the claims? In any event, now that Reggiani admits that the cited references do

not contain the actual language of the claims, Reggiani’s allegations fail to particularize “why”



                                               -5-
          Case 1:18-cv-11098-ER Document 45 Filed 08/07/19 Page 9 of 13



the allegedly withheld information was material and “how” a PTO examiner would have used the

information to assess patentability, therefore failing to plead the required “but-for materiality.”

Certainly, if the information were but-for material, it would have been straightforward for

Reggiani to point to something from the references to correlate to the elements of the claim.

       Lexington Luminance LLC v. Osram Sylvania Inc., 972 F. Supp. 2d 88 (D. Mass. 2013) is

directly on point. In Lexington Luminance, the defendants asserted that the inventor of the

patent-in-suit had failed to disclose to the Patent Office another patent that he had co-authored,

and that such nondisclosure was a material omission. Id. at 90-91. To support the claim, the

defendants relied on a figure in the allegedly withheld reference and alleged that it anticipated or

rendered obvious the asserted patent claims. Id. at 92. However, the reference did not actually

discuss any of the actual claim terms, despite the defendants suggesting that the claim terms were

disclosed in the allegedly withheld reference; thus, the court dismissed the claim. Id. at 92-93.

       Reggiani attempts to distinguish Lexington Luminance by arguing that “the court found

that the allegation of materiality was too tenuous because it rested on one figure and there was

nothing in the cited prior art that related it to the claims of the asserted patent.” Opp. Br. at 12.

But Reggiani misses the point. Just as in Lexington Luminance, the references that Reggiani

relies on here do not actually discuss any of the terms from the claims of the ’138 or’559 Patents

nor does Reggiani even attempt to correlate any aspects of the references to the elements of the

claim. Reggiani merely parrots the language of the claims of the ’138 and ’559 Patents, and

implies that the language is disclosed in the WO 99/31560 and US 2002/0176262 publications,

when in fact it is not, just as in Lexington Luminance. To satisfy the Exergen standard, Reggiani

must have pled more than conclusory allegations. Reggiani’s misleading, if not deceptive,

allegations are fatal to its inequitable conduct counterclaim and affirmative defense.




                                                -6-
         Case 1:18-cv-11098-ER Document 45 Filed 08/07/19 Page 10 of 13



II.    Reggiani’s Patent Misuse Counterclaim and Affirmative Defense Are Facially
       Insufficient and Should Therefore Be Dismissed and Stricken, Respectively.

       A.      Reggiani’s Patent Misuse Allegations Fail for the Same Reasons the
               Inequitable Conduct Allegations Fail.

       Reggiani does not dispute that allegations of patent misuse that incorporate and are based

upon alleged inequitable conduct (whether stated as a counterclaim or an affirmative defense)

should be dismissed where the inequitable conduct allegations are themselves insufficient. Thus,

because Reggiani has failed to plead “who” committed the inequitable conduct, “why” the

withheld information is material, “how” an examiner would have used the information in

assessing patentability, and the requisite scienter, this aspect of the patent misuse counterclaim

and affirmative defense also fails.

       B.      Reggiani’s “Bad Faith” Enforcement Allegations Are Legally Deficient.

       The Federal Circuit has unequivocally held that “[i]t is not patent misuse to bring suit to

enforce patent rights not fraudulently obtained.” C.R. Bard, Inc. v. M3 Sys., 157 F.3d 1340, 1373

(Fed. Cir. 1998) (rejecting jury instruction defining patent misuse to include enforcement of a

patent against products known not to infringe or enforcing a patent known to be invalid or

unenforceable). Indeed, enforcement of patent rights against infringement is statutorily barred

from being considered patent misuse. See 35 U.S.C. 271(d). However, this is exactly the basis of

Reggiani’s patent misuse claim, which alleges that Signify is improperly “broadening the subject

matter and temporal scope” of its patents and patent rights by “asserting patents it knows to be

invalid and/or asserting unfounded grounds for infringement.” (Dkt. 38 at 40 ¶ 41.) If an accused

infringer’s allegations of invalidity and non-infringement were enough to state a claim for patent

misuse, then every patent infringement action would be met with such a claim.

       The cases cited by Reggiani do not show that its allegations are cognizable as patent

misuse. In Vaughan Co. v. Glob. Bio-Fuels Tech., LLC, No. 1:12-CV-1292, 2013 U.S. Dist.


                                              -7-
           Case 1:18-cv-11098-ER Document 45 Filed 08/07/19 Page 11 of 13



LEXIS 152068 (N.D.N.Y. Oct. 23, 2013), the district court allowed a patent misuse defense to

proceed based upon allegations that the plaintiff was attempting to enforce patents beyond their

expiration. Id. at *32-33. In other words, this was a classic example of per se patent misuse, i.e.

enforcing a patent beyond its temporal scope. The same was true in Affymetrix, Inc. v. PE Corp.,

219 F. Supp. 2d 390, 397 (S.D.N.Y. 2002) (allowing patent misuse claim alleging that the

patentee knowingly “enforc[ed] and licens[ed] the ’679 patent beyond the date of its

expiration”).2 But here, Reggiani does not allege that Signify has attempted to enforce expired

patents or that any of the Patents-in-Suit are expired.

         Optigen v. Animal Genetics, Inc., No. 10-cv-940 (N.D.N.Y. May 23, 2011), is also

distinguishable because the defendant had alleged that the plaintiff was improperly enforcing its

patents outside of the United States, and as such the suit was an “an improper attempt to extend

the territorial reach of its patents.” Again, Reggiani does not allege that Signify is enforcing any

of its U.S. patents outside of the United States, thereby extending the patentee’s statutory rights.

         Even if this Court were to follow ESCO Corp. v. Cashman Equip. Co., 158 F. Supp. 3d

1051 (D. Nev. 2016)—which it should not in view of 35 U.S.C. § 271(d)(3) and C.R. Bard’s

directive that it “is not patent misuse to bring suit to enforce patent rights not fraudulently

obtained”—Reggiani has not alleged facts supporting a reasonable inference that Signify either:

(1) brought this suit in “bad faith,” i.e. that this suit “is objectively baseless in the sense that no

reasonable litigant could realistically expect success on the merits,” or (2) “impermissibly

broadened the scope of the patent grant with anticompetitive effect.” ESCO, 158 F. Supp. 3d at

1070-71, n. 8 (internal citations omitted) (emphasis added). As for “bad faith,” the allegations do

2
         Marchon Eyewear, Inc. v. Tura LP, No. 98 CV 1932 (SJ), 2002 U.S. Dist. Lexis 19628 (E.D.N.Y. Sept. 30,
2002), is not applicable. In that case, the plaintiffs had argued for dismissal of a patent misuse counterclaim solely
on the basis that “‘patent misuse’ can only be asserted as an affirmative defense and may not be asserted by way of
an independent claim seeking declaratory judgment.” Id. at *26-29. The court rejected this argument and allowed the
patent misuse counterclaim, but the Court did not otherwise address the sufficiency of the claim. See id. at *28-29.


                                                        -8-
         Case 1:18-cv-11098-ER Document 45 Filed 08/07/19 Page 12 of 13



not show that any of the Patents-in-Suit have been revoked, withdrawn, or limited, or that the

Patents-in-Suit are being enforced beyond their temporal or territorial limits. At bottom,

Reggiani is asserting that because it contests validity and infringement, Signify’s patent

infringement action must be in “bad faith.” But, as the Federal Circuit has made clear, “the

defense of patent misuse is not available to a presumptive infringer simply because a patentee

engages in some kind of [alleged] wrongful commercial conduct.” Princo Corp. v. ITC, 616 F.3d

1318, 1329 (Fed. Cir. 2010) (en banc).

       The cases cited by Reggiani in support of the argument that it has adequately pled this

“bad faith” enforcement theory (Vaughn, ESCO, and Bayer) do not even show that its allegations

should survive dismissal. As previously described, Vaughn is inapplicable because it involved a

per se patent misuse claim (i.e. enforcing a patent beyond its temporal scope). ESCO is no help

to Reggiani either because the court in that case merely granted the defendant an opportunity to

amend its patent misuse claim if it could “allege facts to plead bad faith and improper purpose.”

158 F. Supp. 3d at 1070-71 (internal citation omitted). Here, Reggiani has already amended its

answer twice. Moreover, Bayer CropScience AG v. Dow AgroSciences LLC, No. 10-1045

RMB/JS, 2011 U.S. Dist. LEXIS 149636 (D. Del. Dec. 30, 2011), analyzed a bare bones patent

misuse affirmative defense under a pre-Iqbal/Twombly standard. See id. at *11-12. The Second

Circuit has rejected this approach. See GEOMC Co. v. Calmare Therapeutics Inc., 918 F.3d 92,

98 (2d Cir. 2019) (“the plausibility standard of Twombly applies to determining the sufficiency

of all pleadings, including the pleading of an affirmative defense”).

       Reggiani also defends its allegations of anticompetitive effect—a requirement for any

patent misuse claim—in a single sentence that reveals the deficiencies of its pleading. Reggiani

states in conclusory fashion that “the relevant market, i.e. the LED lighting fixture market, can




                                               -9-
         Case 1:18-cv-11098-ER Document 45 Filed 08/07/19 Page 13 of 13



be easily inferred” from the Second Amended Answer, “as can the fact that Signify possesses

substantial market power.” Opp Br. at 23. Even assuming the relevant market is the “LED

lighting fixture market,” the facts alleged do not support an inference that Signify has market

power, let alone monopoly power, or that Signify’s supposed objectively baseless patent

enforcement have had anticompetitive effects.

       Finally, Reggiani argues that even if the patent misuse counterclaim is dismissed, its

affirmative defense for patent misuse and unclean hands should be permitted to continue under a

“relaxed” application of the plausibility standard. Opp Br. at 24. But given that Reggiani’s

allegations of inequitable conduct and “bad faith” patent enforcement are insufficient to state a

claim for patent misuse, what else could Reggiani have left on which to base such a defense?

While GEOMC noted that “applying the plausibility standard to any pleading is a context-

specific task,” it also reaffirmed that “an affirmative defense is improper and should be stricken

if it is a legally insufficient basis for precluding a plaintiff from prevailing on its claims.” 918

F.3d at 94, 98. Thus, Reggiani’s bare bones defense should be stricken, particularly given that

the allegations set forth in support of the patent misuse claim are legally insufficient.

Dated: August 7, 2019                               Respectfully submitted,

                                                    BOND, SCHOENECK & KING, PLLC

                                                    s/ Jeremy P. Oczek

                                                    Jeremy P. Oczek (JO1975)
                                                    200 Delaware Avenue
                                                    Buffalo, New York 14202
                                                    Telephone: (716) 416-7000
                                                    Email: jpoczek@bsk.com

                                                    COUNSEL FOR PLAINTIFFS
                                                    Signify North America Corporation and
                                                    Signify Holding B.V.



                                                - 10 -
